Citation Nr: 0305945	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an effective date earlier than August 31, 
2001 for the assignment of a 60 percent evaluation for a 
low back disability.  

2.	Entitlement to service connection for diabetes mellitus.  

3.	Entitlement to service connection for hematuria.  

       4.  Entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1954 
to January 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


REMAND

In a May 2002 letter, a private examiner has opined that the 
veteran's diabetes mellitus, hematuria and hypertension are 
related to his military service.  The examiner refers to an 
enclosed examination report upon which he indicates this 
opinion was based.  A copy of that report is not in the file.   

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.

An August 2002 rating decision granted the veteran service 
connection for a low back disability, and assigned a 20 
percent evaluation.  He was notified of that decision that 
same month.  In August 2002, the RO received a statement from 
the veteran's attorney, disagreeing with that determination, 
and requesting an earlier effective date, prior to the 
assigned May 31, 2002.  In August 2002, the RO assigned a 60 
percent evaluation for the low back disability, effective 
from August 31, 2002.  A statement of the case was issued in 
September 2002.  It did not include information on an earlier 
effective date.  The veteran indicated on his November 2002 
substantive appeal that he was appealing the effective date 
of August 31, 2001 for the award of the 60 percent evaluation 
for his low back disability.  

It is proper to remand this claim because the veteran has not 
been provided a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996).  This issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

1.  Contact the veteran and request that he 
supply complete information regarding any 
treatment he has received for diabetes, 
hematuria, or hypertension.  Of particular 
interest is treatment received from the Howard 
County Medical Clinic, 1122 Kendall Street, P. 
O. Box 405, St. Paul, Nebraska, and the report 
of his examination there in May 2002.  Include 
the appropriate release forms and allow the 
veteran sufficient time to respond.  

Upon receipt of the requested information, 
contact any indicated medical examiners and 
request records of treatment of the veteran 
for the time periods indicated.  


2.   Upon receipt of any additional evidence, 
the RO should review the file, and, after 
ensuring that all of the requirements of the 
VCAA have been satisfied, issue a supplemental 
statement of the case, if appropriate.  In 
addition, the RO should provide the veteran 
and his representative with a statement of the 
case as to the issue of entitlement to an 
effective date prior to August 31, 2001 for 
the award of the 60 percent evaluation for a 
low back disability.  

The veteran should be informed that he must 
file a timely and adequate substantive appeal 
in order to perfect an appeal of this issue to 
the Board.  38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2002).  If a timely substantive 
appeal is not filed the claim should not be 
certified to the Board.  If a timely appeal is 
filed, subject to current appellate procedures 
and after ensuring that all requirements of 
the VCAA have been met, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.  




The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



